Title: To Benjamin Franklin from William Hodgson, 24 June 1783
From: Hodgson, William
To: Franklin, Benjamin


          
            Dear sir
            London 24 June 1783
          
          I beg leave to introduce to your Notice & Civilities the Bearer Seward Esqr &
            his Friend Mr Graves, they are Gentlemen of Fortune & Letters going to France for
            their Pleasure, not the least of which will be that of paying their respects to you.
            Mr Seward is a Member of our old Club & well known to most of your Friends here,
            every attention you shall pay him will be pleasing to them & particularly so, to
            Dear sir Your much obliged Hble Servt
          
            William Hodgson
            To His Excellency Benj Franklin Esqr
          
        